Title: To George Washington from Stephen Moylan, 22 March 1781
From: Moylan, Stephen
To: Washington, George


                  
                     Dear Sir
                     Lancaster 22d March 1781
                  
                  Major Bull arrived here last week and Major Fauntleroy a few days after him, the former says a Letter he forwarded from your Excellency containd orders for Major Fauntleroy to join the first Regiment, it did not reach his hands and he is averse to leave the Regiment in which he holds his Commission, as one part of the reason why Major Bull prefferd the 4th to the 1st does not longer exist, perhaps it may be indifferent to which Regt he is annext—both now composeing a part of the Southeren Army.
                  we get Some men, but no prospect of horses or Accountrements yet in view, Congress have resolved that they shall be got, and there it rests I will return to Philadelphia to morrow, and if my public duty will not prevent it, propose bringing Mrs Moylan from Jersey to this place, where I shall be happy in receiveing your Excellencys Commands.
                  My brother James has sent you a Case of Claret which I deliverd to the D.Q.M.G. to be forwarded—he prayd your Excellency woud pardon the Liberty, and accept of it, as a small mark of the veneration he has for your exalted Character these Sir are his words, which I know to be correspondant to his Sentiments, a report prevails here that the two fleets were in Sight of each other on tuesday last off the Capes of Virginia I do not credit it, as I think it impossible for the account to reach this in So short a time.  I have the honor to be Dear sir Your most Obliged H. St
                  
                  
                     Stephen Moylan
                  
               